            Case 5:19-cv-00393 Document 1 Filed 04/15/19 Page 1 of 17



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

REGINA JOHNSON, AS MOTHER                      '
AND NEXT FRIEND OF A MINOR,                    '
M.K., DEBRA MONTIEL, AS MOTHER                 '
AND NEXT FRIEND OF J.C., J.C. AND              '
K.C., JOSE AND LINDA LARTIGUE, AS              '
PARENTS AND NEXT FRIENDS OF K.L.,              '
        Plaintiff,                             '   CIVIL ACTION NO. 5:19-cv-00393
                                               '
v.                                             '   CLASS ACTION COMPLAINT OF
                                               '   DISABILITY ACCOMMODATIONS
NORTHSIDE INDEPENDENT                          '   DISCRIMINATION
SCHOOL DISTRICT,                               '
    Defendant.                                 '

                        ORIGINAL CLASS ACTION COMPLAINT

                                     I. INTRODUCTION

1.   This action arises under the Individuals with Disabilities Education Act 1, Title II of the

     Americans with Disabilities Act 2 and the Rehabilitation Act of 1973, as amended. 3

     Plaintiffs are minors, each with a hearing impairment disability and all attending the

     Northside Independent School District (ANISD@, ASchool District@ or ADefendant@).

     Plaintiffs bring forth these claims on behalf of all deaf and hearing-impaired students at the

     School District because the District uniformly fails to provide Deaf and Hearing services

     to each Plaintiff and by extension, each student who may be a member of this class.

     Plaintiffs also have claims pursuant to the Due Process Clause of the 14th Amendment to

     the United States Constitution against the School Board for failure to train and supervise


     1
         20 U.S.C. 1401 et seq. (AIDEA@)
     2
         42 U.S.C. ' 12101 et seq., (the AADA@)
     3
         29 U.S.C. ' 794a (the ARehabilitation Act@ of ASection 504")
              Case 5:19-cv-00393 Document 1 Filed 04/15/19 Page 2 of 17



     staff.

2.   Plaintiffs further bring these claims because, by reason of their disabilities, Plaintiffs and

     members of the PROPOSED CLASS are being excluded from participation in or being

     denied the benefits of the services, programs, or activities of and/or being subjected to

     discrimination at the NISD. They seek nominal damages and equitable relief.

3.   Specifically, Plaintiffs seek a preliminary and permanent injunction, pursuant to Federal

     Rules of Civil Procedure, Title VIII, Rule 65, to enjoin NISD from engaging in these

     unlawful practices and seek the removal of the customs and practices that discriminate

     against each individual with hearing impairment disabilities. Further, Plaintiffs seek

     declaratory relief, pursuant to 20 U.S.C. '2201, for Plaintiffs and for each member of the

     PROPOSED CLASS for violation of their civil rights, along with their attorney=s fees and

     the costs of litigation under 42 U.S.C. '1988.

                                    II. JURISDICTION

4.   This Court has jurisdiction over federal claims pursuant to 28 U.S.C. ' 1331, 42 U.S.C.

     '12188, the Americans with Disabilities Act, 42 U.S.C. '12101, the Rehabilitation Act of

     1973, 29 U.S.C. '701, 42 U.S.C. '1983 and 29 U.S.C. '794.

                                         III. VENUE

5.   Pursuant to 28 U.S.C. '1391 this Court is the proper Venue over this cause, as all events

     and omissions giving rise to Plaintiffs= claims occurred in the Western District of Texas,

     San Antonio Division.

               IV. BACKGROUND AND OPERATIVE LEGAL STANDARDS

6.   The Individuals with Disabilities Education Act (AIDEA@) and its implementing regulations

     require that each state which receives disbursements under the IDEA, including the state=s
             Case 5:19-cv-00393 Document 1 Filed 04/15/19 Page 3 of 17



      political subdivisions, such as local school districts, must ensure that all students with

      disabilities are provided a free, appropriate public education (AFAPE@).

7.    On July 26, 1990, the Americans with Disabilities Act of 1990, 42 U.S.C. '12101 et seq.,

      the most comprehensive civil rights advancement for persons with disabilities ever to be

      enacted by the United States Congress, was signed into law. The Preamble of the ADA

      states its purpose.

               AAn Act: To establish a clear and comprehensive prohibition of discrimination on
               the basis of disability.@

8.    Title II of the ADA provides that Ano qualified individual with a disability shall, by reason

      of such disability, be excluded from participation in or be denied the benefits of the services

      programs, or activities of a public entity, or be subjected to discrimination by any such

      entity.@ 4 Additionally, Title II of the ADA provides that Aa public entity shall take

      appropriate steps to ensure that communications with applicants, participants, members of

      the public, and companions with disabilities are as effective as communications with

      others@, 28 C.F.R. '35.160. The public entity completes this goal by providing Aauxiliary

      aids and services@, including, but not limited to, qualified interpreters on school campuses

      or through video remote interpreting services, note-takers, written materials, exchange of

      written notes, telephone handset amplifiers, assistive listening devices and systems, open

      and closed captioning, or other methods of making aurally delivered information available

      to individuals who are deaf or hard of hearing. 5


      4
          42 U.S.C. '12132.
      5
         For a complete list of services, see
https://www.law.cornell.edu/definitions/index.php?width=840&height=800&iframe=true&def_i
d=ac8f7946a946d8573b275dced0f88be5&term_occur=1&term_src=Title:28:Chapter:I:Part:35:S
ubpart:E:35.160
             Case 5:19-cv-00393 Document 1 Filed 04/15/19 Page 4 of 17




9.    The Rehabilitation Act provides ANo otherwise qualified individual with a disability in the

      United States as defined in section 705(20) of this title, shall solely by reason of her or his

      disability, be excluded from the participation in, be denied the benefits of, or be subjected

      to discrimination under any program or activity receiving Federal financial assistance.@ 6

10.   Under Section 504 of the Rehabilitation Act, Athe term >program or activity= means all of

      the operations of a department, agency, special purpose district, or other instrumentality of

      a State or of a local government.@ 7

11.   Discrimination under Section 504 is essentially the same as discrimination under Title II

      of the ADA, applicable to a state agency or program, with the additional requirement that

      the program or activity of the state agency receive Federal financial assistance. Section 504

      of the Rehabilitation Act incorporates the remedies, rights, and procedures set forth in Title

      VI of the Civil Rights Act of 1964 for violations of ' 504. 8

                                          V. PARTIES

12.   Regina Johnson, Plaintiff herein, is an individual whose address is 3615 Calico Corner,

      San Antonio, Texas, 78245. This cause of action is brought by her on behalf of her daughter

      M.K. At all times relevant hereto M.K. has been an Aindividual with a disability@ within

      the meaning of the IDEA, a Aqualified individual with a disability@ within the meaning of

      Title II of the ADA, an Aotherwise qualified individual with a disability@ within the meaning

      of Section 504 in that she has a hearing impairment that substantially limits one or more of


      6
          29 U.S.C. '794.
      7
          34 U.S.C. '104.3(k)(l)(1).
      8
          29 U.S.C. ' 794a(a)(2).
            Case 5:19-cv-00393 Document 1 Filed 04/15/19 Page 5 of 17



      her major life activities.

13.   Debra Montiel, Plaintiff herein, is an individual whose address is 1414 Hummingbird, San

      Antonio, Texas, 78245. This cause of action is brought by her on behalf of her son J.C. At

      all times relevant hereto J.C. has been an Aindividual with a disability@ within the meaning

      of the IDEA, a Aqualified individual with a disability@ within the meaning of Title II of the

      ADA, an Aotherwise qualified individual with a disability@ within the meaning of Section

      504 in that he has a hearing impairment that substantially limits one or more of his major

      life activities.

14.   Debra Montiel, Plaintiff herein, is an individual whose address is 1414 Hummingbird, San

      Antonio, Texas, 78245. This cause of action is brought by her on behalf of another son,

      J.C. At all times relevant hereto, J.C. has been an Aindividual with a disability@ within the

      meaning of the IDEA, a Aqualified individual with a disability@ within the meaning of Title

      II of the ADA, an Aotherwise qualified individual with a disability@ within the meaning of

      Section 504 in that he has a hearing impairment that substantially limits one or more of his

      major life activities.

15.   Debra Montiel, Plaintiff herein, is an individual whose address is 1414 Hummingbird, San

      Antonio, Texas, 78245. This cause of action is brought by her on behalf of her daughter

      K.C. At all times relevant hereto K.C. has been an Aindividual with a disability@ within the

      meaning of the IDEA, a Aqualified individual with a disability@ within the meaning of Title

      II of the ADA, an Aotherwise qualified individual with a disability@ within the meaning of

      Section 504 in that she has a hearing impairment that substantially limits one or more of

      her major life activities.

16.   Jose and Linda Lartigue, Plaintiffs herein, are individuals whose address is 7007 River
           Case 5:19-cv-00393 Document 1 Filed 04/15/19 Page 6 of 17



      Elms San Antonio, Texas, 78240. This cause of action is brought by them on behalf of their

      daughter K.L. At all times relevant hereto K.L. has been an Aindividual with a disability@

      within the meaning of the IDEA, a Aqualified individual with a disability@ within the

      meaning of Title II of the ADA, an Aotherwise qualified individual with a disability@ within

      the meaning of Section 504 in that she has a hearing impairment that substantially limits

      one or more of her major life activities.

17.   Defendant, the Northside Independent School District, is an agency of the State of Texas

      that conducts programs or activities receiving Federal financial assistance as defined by

      Section 504, and a public entity as defined by Title II of the ADA. As such, the Defendant

      School District cannot discriminate on the basis of disability in providing access to their

      benefits and programs. As such, NSISD is required to follow the requisites of the IDEA,

      ADA and Section 504.         Defendant School District may be served by serving its

      Superintendent, Dr. Brian Woods, 5900 Evers Rd., San Antonio, TX 78238. Plaintiffs

      reasonably believe the District may be served by and through their counsel of record, the

      Honorable Elvin Houston with Walsh, Gallegos, Treviño, Russo & Kyle, P.C. at Oak Park

      1020 N.E. Loop 410 Suite 450, San Antonio, Texas, 78209.

                                VI. CLASS ALLEGATIONS

18.   Pursuant to Federal Rules of Civil Procedure 23(a), 23(b)(1), 23(b)(2), and 23(b)(3),

      Named Plaintiffs bring this class action on behalf of themselves and the APROPOSED

      CLASS@.

19.   The exact number of the PROPOSED CLASS is not presently known, but the PROPOSED

      CLASS consists of all persons who have a hearing impairment, and who would therefore

      be considered deaf and/or hearing impaired under the IDEA. The PROPOSED CLASS
           Case 5:19-cv-00393 Document 1 Filed 04/15/19 Page 7 of 17



      consists of those who could bring suit against the Defendants for accommodation

      discrimination at NISD schools under the IDEA, ADA and the Rehabilitation Act,

      including children who are students at the school. Specifically, each deaf and hearing-

      impaired student is required to receive an Individualized Education Plan (AIEP@) under the

      IDEA. Each student is to be given individualized services by a Certified Deaf Education

      Instructor, but the District failed to provide this service.

20.   In addition each student who is Deaf and Hearing Impaired should receive socialization

      services with other members of the Deaf community and does not.

21.   The PROPOSED CLASS is believed to consist of well over 100 members, and joinder of

      all of such members in this lawsuit is impracticable. All members of the PROPOSED

      CLASS are known to Defendants.

22.   There are common questions of law and fact in the action that relate to and affect the rights

      of each member of the PROPOSED CLASS that will generate common answers that will

      drive resolution of this action. Further, the relief sought is common to the entire

      PROPOSED CLASS as all members of the PROPOSED CLASS are victims of

      Defendant=s unconstitutional conduct. Accordingly, pursuant to Federal Rules of Civil

      Procedure 23(a)(2), there are questions of law and fact common to the PROPOSED

      CLASS.

23.   Named Plaintiffs= claims are typical of the Class they represent pursuant to Federal Rules

      of Civil Procedure 23(a)(3) because Named Plaintiffs claim that Defendants violated the

      rights held by the Class under the IDEA, Title II of the ADA, and the Rehabilitation Act.

      There is no conflict between Plaintiffs and any other PROPOSED CLASS members with

      respect to this action.
           Case 5:19-cv-00393 Document 1 Filed 04/15/19 Page 8 of 17



24.   Named Plaintiffs are adequate representatives of the PROPOSED CLASS pursuant to

      Federal Rules of Civil Procedure 23(a)(4). The interests of the Named Plaintiffs do not

      conflict with the interests of the PROPOSED CLASS that they seek to represent, and

      Named Plaintiffs will fairly and adequately represent the PROPOSED CLASS . Moreover,

      Plaintiffs intend to prosecute this action vigorously. Therefore, the Named Plaintiffs should

      be appointed as representatives of the PROPOSED CLASS.

25.   This action is properly maintainable as a class action pursuant to Federal Rules of Civil

      Procedures 23(b)(a)(A) or 23(b)(1)(B) because the prosecution of separate actions by

      individual members of the PROPOSED CLASS would create a risk of inconsistent or

      varying adjudications with respect to individual members of the PROPOSED CLASS that,

      as a practical matter, would be dispositive of the interests of other PROPOSED CLASS

      members not party to the adjudication, or would substantially impair or impede the ability

      of other PROPOSED CLASS members to protect their interests, or would establish

      incompatible standards of conduct and results for Defendants.

26.   This action is properly maintainable as a class action under Federal Rules of Civil

      Procedure 23(b)(2) because Defendants have acted or refused to act on grounds generally

      applicable to the PROPOSED CLASS, thereby making appropriate final injunctive relief

      and/or corresponding declaratory relief with respect to the PROPOSED CLASS as a whole.

27.   This action is properly maintainable as a class action under Federal Rules of Civil

      Procedure 23(b)(3) because questions of law and fact common to the PROPOSED CLASS

      predominate over individual questions for the members of the PROPOSED CLASS, and a

      class action is superior to other available methods for the fair and efficient adjudication of

      this case.
           Case 5:19-cv-00393 Document 1 Filed 04/15/19 Page 9 of 17



28.   There are numerous questions of law and fact common to the PROPOSED CLASS

      including, though not limited to, the following:

      a.     Whether the School District receives federal funds;

      b.     Whether the School District is required to follow Section 504;

      c.     Whether the School District is a public entity under the ADA;

      d.     Whether the School District is an agency of the State of Texas

      e.     Whether the members of the class receives services pursuant to IDEA;

      f.     Whether the School District=s schools provided individualized services;

      g.     Whether the School District failed to provide services by a Certified Deaf

             Education Instructor;

      h.     Whether each student who is Deaf and Hearing Impaired received socialization

             services with other members of the Deaf community;

      i.     Whether the School District discriminates on the basis of disability in providing

             access to their benefits and programs;

      j.     Whether the School District has violated the Rehabilitation Act;

      k.     Whether the School District has failed to provide services to each student, as

             contemplated by the ADA; and

      l.     Whether class members are excluded from participation in or being denied the

             benefits of the services, programs, or activities of and/or being subjected to

             discrimination at the NISD.

29.   Named Plaintiffs have retained counsel for themselves and the PROPOSED CLASS that

      are experienced and capable in their field and have been recognized as knowledgeable,

      capable counsel who have carried out their duties.
             Case 5:19-cv-00393 Document 1 Filed 04/15/19 Page 10 of 17



                         VII. ADMINISTRATIVE EXHAUSTION

30.   Plaintiffs contend that Administrative Exhaustion, as is often required by the Individuals

      With Disabilities Education Act (AIDEA@), 20 U.S.C. '1415(1) is not warranted in this

      cause, as the case is brought as a CLASS ACTION.

                                         VIII. FACTS

31.   M.K. is a student at the School District. She is deaf/hearing impaired. As such, she is

      entitled to special education services pursuant to the IDEA. Her IEP requires her to receive

      an Auditory Impairment (AAI@) teacher that signs to her at all times. It also requires that

      M.K.=s AI teacher uses Visual Phonics with her. Instead, M.K. had an AI teacher that

      preferred to orally communicate with M.K. As a result, M.K. has less of a desire to

      communicate via sign language. M.K. Does not receive direct services from a Certified

      Deaf Education Instructor. In addition each student who is Deaf and Hearing Impaired

      should receive socialization services with other members of the Deaf community and does

      not.

32.   J.C. is a student at Braun Station Elementary School at the School District. He is hearing

      impaired, and he needs an interpreter to communicate with others. As such, he is entitled

      to special education services pursuant to the IDEA. His IEP requires that he has an AI

      teacher with him at all times, but at times he goes without an AI teacher. Additionally,

      J.C.=s teacher has refused to sign to him. His AI teacher has also refused to let J.C. be in a

      small setting with his deaf peers for Fairview Interventions. J.C. Does not receive direct

      services from a Certified Deaf Education Instructor. In addition each student who is Deaf

      and Hearing Impaired should receive socialization services with other members of the Deaf

      community and does not.
          Case 5:19-cv-00393 Document 1 Filed 04/15/19 Page 11 of 17



33.   J.C. is a student at Stevenson Middle School at the School District. He is deaf. As such, he

      is entitled to special education services pursuant to the IDEA. According to his IEP, he is

      supposed to receive daily, in class sign language interpreting support and an AI teacher,

      but at time he goes without his AI teacher. J.C. Does not receive direct services from a

      Certified Deaf Education Instructor. In addition each student who is Deaf and Hearing

      Impaired should receive socialization services with other members of the Deaf community

      and does not.

34.   K.C. is a student at Brennan High School at the School District. K.C. is deaf. As such, she

      is entitled to special education services pursuant to the IDEA. According to her IEP, she is

      supposed to have an AI teacher with her at all times, but sometimes the School District

      does not provide an AI teacher for her. K.C. Does not receive direct services from a

      Certified Deaf Education Instructor. In addition each student who is Deaf and Hearing

      Impaired should receive socialization services with other members of the Deaf community

      and does not.

35.   K.L. is a student at the Science & Engineering Academy at the School District. K.L. is

      deaf. As such, she qualifies for special education services as a student with an auditory

      impairment pursuant to the IDEA. Her IEP requires that she receive interpreting services

      and AI counseling services from an AI teacher. This service has not been provided. As a

      result of the School District=s failure to provide this service, K.L.=s grades have suffered

      and K.L. had a panic attack while at school. Additionally, K.L. and her family have

      requested Communication Access Real-time Translation (ACART@) for UIL debate

      competitions, but these accommodations were not provided. As such, K.L. was not able to

      participate in the entire competition season. K.L. Does not receive direct services from a
          Case 5:19-cv-00393 Document 1 Filed 04/15/19 Page 12 of 17



      Certified Deaf Education Instructor. In addition each student who is Deaf and Hearing

      Impaired should receive socialization services with other members of the Deaf community

      and does not.

36.   M.J. is a student at Braun Station Elementary at the School District. M.J. is deaf. As such,

      she is entitled to special education services pursuant to the IDEA. M.J.=s IEP requires her

      to receive a special education or AI teacher with her at all times, but there is not an IEP

      teacher with her at all times. As a result, M.J.=s grades are dropping. M.J. Does not receive

      direct services from a Certified Deaf Education Instructor. In addition each student who is

      Deaf and Hearing Impaired should receive socialization services with other members of

      the Deaf community and does not.

                             IX. CAUSES OF ACTION- Count 1
                                              (IDEA)
37.   Plaintiffs incorporate by reference all the above-related paragraphs with the same force and

      effect as if herein set forth.

38.   The IDEA and its implementing regulations require that each state which receives

      disbursements under the IDEA, including the state's political subdivisions such as local

      school districts, must ensure that all students with disabilities are provided a Free and

      Appropriate Public Education ("FAPE").

39.   Plaintiffs allege that the Defendant School District failed to provide FAPE when not

      providing Plaintiffs and all members of the PROPOSED CLASS necessary related and

      supplementary services as identified herein.

                                            Count 2
                          (ADA, Title II - Disability Discrimination)

40.   The ADA provides that Ano qualified individual with a disability shall, by reason of such

      disability, be excluded from participation in or be denied the benefits of the services,
          Case 5:19-cv-00393 Document 1 Filed 04/15/19 Page 13 of 17



      programs, or activities of a public entity, or be subjected to discrimination by any such

      entity.

41.   The regulations implementing the Americans with Disabilities Act provide that it is

      discriminatory to deny a person with a disability the right to participate in or benefit from

      the aid, benefit, or service provided by a public entity.

42.   Because the individualized services by a Certified Deaf instructor are not uniformly

      provided to Plaintiffs and each member of the PROPOSED CLASS, Defendants have

      subjected and continue to subject them to discrimination on the basis of disability.

43.   As a direct and proximate result NISD=s violation of Plaintiffs= civil rights under the ADA,

      Named Plaintiffs and members of the PROPOSED CLASS have suffered a loss of

      educational opportunities otherwise provided to students without such disabilities.

                                          Count 3
                      (Rehabilitation Act - Disability Discrimination)

44.   The Rehabilitation Act of 1973 provides ANo otherwise qualified individual with a

      disability in the United States, as defined in section 705(20) of this title, shall, solely by

      reason of her or his disability, be excluded from the participation in, be denied the benefits

      of, or be subjected to discrimination under any program or activity receiving Federal

      financial assistance@.

45.   Because the individualized services by a Certified Deaf instructor are not uniformly

      provided to Plaintiffs and each member of the PROPOSED CLASS, Defendants have

      subjected and continue to subject them to discrimination on the basis of disability.

46.   As the Defendants have failed to follow the regulation promulgated pursuant to the

      Rehabilitation Act, Plaintiffs have a separate cause of action for such failures.

47.   As a direct and proximate result NISD=s violation of Plaintiffs= civil rights under the
           Case 5:19-cv-00393 Document 1 Filed 04/15/19 Page 14 of 17



      Rehabilitation Act, Named Plaintiffs and members of the PROPOSED CLASS have

      suffered a loss of educational opportunities otherwise provided to students without such

      disabilities.

                                             Count 4
                      (Section 1983 - Failure to Train and Supervise Staff)

48.   During the relevant time period contemplated by this cause of action, the Northside ISD

      School Board had an actual practice and custom of conscious and deliberate indifference

      to the federal law, federal rules, directives from federal executive agencies, and their own

      School Board policies and procedures in regard to the treatment of the members of the

      PROPOSED CLASS., and such failures were a moving force in the injuries to each

      members of the PROPOSED CLASS for which they seek recovery pursuant to 42 U.S.C.

      '1983.

49.   In addition, and in the alternative, this School Board obviously failed to correctly supervise

      staff in regard to the laws, regulations and directives as noted above. Such failures, in

      addition and in the alternative to the above, rise to the level of a separate violation of the

      Fourteenth Amendment of the Constitution of the United States for which Plaintiffs seek

      recovery pursuant to 42 U.S.C. '1983.

50.   Last, and in addition, and also in the alternative to the above, this School Board obviously

      has failed to train staff in regard to the laws, regulations and directives as noted above.

      Such failures, in addition and in the alternative to the above, rise to the level of a separate

      violation of the Fourteenth Amendment of the Constitution of the United States for which

      Plaintiffs seek recovery pursuant to 42 U.S.C. '1983.

51.   Specifically, they obviously failed to train staff on how to address complaints based upon

      disability discrimination. They failed to train staff on cultural issues regarding persons in
            Case 5:19-cv-00393 Document 1 Filed 04/15/19 Page 15 of 17



       the Deaf community. Moreover, such training is required be federal jurisprudence.

                                  X. REQUEST FOR RELIEF

Plaintiffs respectfully pray that the Court enter an order granting the following relief:

52.    An order directing Defendant to cease barring an equal opportunity for education at the

       NISD by individuals with disabilities otherwise enjoyed by those who do not have a

       hearing impairment.

53.    An order directing Defendant to cease excluding Plaintiffs and members of the

       PROPOSED CLASS from participation in, denying the benefits of, or subjecting to

       discrimination under any program or activity at Northside Independent School District.

54.    An order requiring the School District to provide each student who is deaf and hearing-

       impaired direct services from a Certified Instructor as contemplated in each student=s IEP.

55.    An order requiring the District to re-evaluate the needs of each and every student who is

       hearing impaired commensurate with each student=s unique and individualized needs as

       contemplated by IDEA.

56.    An order for each student who is Deaf and Hearing Impaired to receive socialization

       services with other Deaf peers.

57.    Plaintiffs also pray that the Court issue a permanent injunction against Defendants.

58.    Without the intervention of this Court, Named Plaintiffs and the members of the

       PROPOSED CLASS cannot prevent Defendants from continuing their violations of equal

       protection of the law.

59.    Named Plaintiffs and the members of the PROPOSED CLASS request that the court

       appoint a Special Master to ensure that required changes are reviewed, approved, and

       implemented.
            Case 5:19-cv-00393 Document 1 Filed 04/15/19 Page 16 of 17



60.    An award to Plaintiff of nominal damages, all attorney=s fees, including litigation expenses

       and all costs; and

61.    An award to Plaintiff for all other relief at law and equity for which the Court deems

       appropriate.

                                XI. DEMAND FOR A JURY TRIAL

62.    Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a jury trial for all

       issues in this matter.

                                            PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray in the manner and

particulars noted above, and in an amount sufficient to fully compensate Named Plaintiffs and the

PROPOSED CLASS for the elements of damages enumerated above, and enter a judgment in an

amount sufficient to fully compensate them for the elements of damages enumerated above,

judgment for damages, recovery of attorney's fees and costs for the preparation and trial of this

cause of action, and for its appeal if required, pursuant to the IDEA, Title II of the ADA and

Section 504 of the Rehabilitation Act of 1973; together with pre- and post-judgment interest, and

court costs expended herein, as well as the equitable issues noted above; and for such other relief

as this Court in equity, deems just and proper and for such other relief as the Court may deem just

and proper in law or in equity.



                                             Respectfully submitted,

                                             /s/ Martin J. Cirkiel
                                             Mr. Martin J. Cirkiel, Esq.
                                             Texas Bar No. 00783829
                                             Cirkiel & Associates, P.C.
                                             1901 E. Palm Valley Blvd.
                                             Round Rock, Texas 78664
Case 5:19-cv-00393 Document 1 Filed 04/15/19 Page 17 of 17



                          (512) 244-6658 [Telephone]
                          (512) 244-6014 [Facsimile]
                          marty@cikrielaw.com [Email]

                          Matthew L. Finch
                          Texas Bar No. 24012622
                          The Law Offices of Matthew L. Finch, PC
                          1515 N. St. Mary=s Street
                          San Antonio, Texas 78215
                          (210) 223-1123 [Telephone]
                          (210) 223-7455 [Facsimile]
                          mfinch@mfinchlaw.com [Email]

                          Attorneys for Plaintiff and Proposed Class
